Citation Nr: 0631032	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran had active service from June 1948 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. Jurisdiction over the appeal has since been 
transferred to the Togus, Maine, VA RO.

The veteran testified at a September 2006 hearing before the 
undersigned. A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that constant exposure to radio noise and 
the noise of Morse code in service caused his hearing 
disabilities. The service medical records reflect a first 
tour of duty in the Coast Guard from 1948 to 1952 with a 
military occupation specialty (MOS) of radio operator, and 
subsequent enlistment in the Air Force. 

In a September 2006 hearing before the undersigned, the 
veteran testified that tinnitus (which he described as Morse-
code type noises) began in the 1960's shortly after 
completion of his tour of duty in the Coast Guard. He also 
testified that his bilateral hearing loss had its onset from 
about the last 10 years of service in the Air Force, which 
loss he attributed to exposure to aircraft noise while 
stationed in Taiwan as a training instructor in the Air Force 
from January 1968 to February 1969 which required frequent 
visits to the flight line, as well as from exposure to noise 
of two civilian plane crashes he was involved in while 
stationed in Alaska. 

Although the veteran submitted copies of his personnel file, 
they reflect only the period of service in the Coast Guard 
from 1948 to 1952. The RO should make attempts to obtain the 
veteran's personnel records for his second tour of duty in 
the Air Force, especially pertinent to service in Taiwan and 
Alaska.  Further, it is not clear that post 1967 service 
physical examinations are on file.  Additional request for 
service medical records is indicated.

Finally, a February 2002 private audiological report relating 
bilateral hearing loss and tinnitus disabilities to the 
veteran's reports of years of military noise exposure is 
inadequate for adjudication of the claim as there is no 
indication that the private physician reviewed the veteran's 
C-file in connection with the opinion, and the physician 
appears to have relied solely on the veteran's reports of 
noise exposure. As such, the veteran should be afforded VA 
examination with opinion as to the etiology of his current 
hearing disabilities. In light of the above, further 
development of the record is in order. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
development to obtain personnel and 
medical records for the veteran's service 
in the Air Force.  Specifically, in terms 
of medical records, an attempt to obtain 
post-1967 physical examinations should be 
undertaken. If unobtainable, all attempts 
to obtain such records should be 
documented in the claims file.

2.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran and be 
requested to provide the outstanding 
evidence.

3.  When all indicated record development 
has been completed, the veteran should be 
scheduled for VA examination by a 
physician/audiologist with appropriate 
expertise to determine the etiology of 
the veteran's claimed disabilities at 
issue. The claims folder must be made 
available to and reviewed by the 
examiner, and the examiner should note 
such review in the examination report.  

4.  Based upon the examination results 
and the claims folder review, the 
examiner should express an opinion with 
respect to each of the currently present 
hearing disabilities at issue as to 
whether it is likely, at least as likely 
as not (that is a probability of more 
than 50 percent) or less likely than not 
that the disability is etiologically 
related to the veteran's period of active 
duty.  That is, does the evidence 
indicate that the more likely reason for 
hearing loss is acoustic trauma as 
opposed to advancing age or other cause? 
The rationale for all opinions expressed 
must be provided.

5.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
claims based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.

By this remand the Board intimates no opinion as to any final 
outcome warranted. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



